Citation Nr: 1215068	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder to include arthritis. 

2.  Entitlement to service connection for a cervical spine disorder to include arthritis. 

3.  Entitlement to service connection for a right shoulder disorder to include arthritis. 

4.  Entitlement to service connection for a left hand disability to include arthritis. 

5.  Entitlement to service connection for a right knee disability to include arthritis. 

6.  Entitlement to service connection for a left leg disability to include arthritis. 

7.  Entitlement to service connection for a sleep disorder to include as due to a cervical spine disorder. 

8.  Entitlement to service connection for gastrointestinal disorder, to include Crohn's disease.

9.  Entitlement to service connection for a stomach disorder to include as due to a gastrointestinal disorder. 

9.  Entitlement to service connection for joint pain to include as due to a gastrointestinal disorder. 

10.  Entitlement to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1971.  The Veteran also served in the Kansas National Guard. 

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In May 2008, and February 2010, the Board remanded the claims for additional development.  

In January 2010, the Veteran and his representative presented evidence and testimony in support of his claims at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder. 

In order to further clarify the issues, the Board has determined that the issue of entitlement to service connection for a gastrointestinal disorder (i.e., "Crohn's disease") has always been on appeal, and that the issue should be framed broadly and listed separately, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a thoracolumbar spine disorder, a cervical spine disorder, a right shoulder disorder, a left hand disability, a right knee disability, or a left leg disability, to include arthritis of any claimed joint, a sleep disorder, a stomach disability, a gastrointestinal disorder, Crohn's disease, or a disability manifested by joint pain, that was caused or aggravated by his service. 


CONCLUSION OF LAW

A thoracolumbar spine disorder, a cervical spine disorder, a right shoulder disorder, a left hand disability, a right knee disability, a left leg disability, to include arthritis of any claimed joint, a sleep disorder, a stomach disability, a gastrointestinal disorder, Crohn's disease, and a disability manifested by joint pain, were not incurred in or aggravated by active military service, nor may in-service occurrence arthritis of any claimed joint be presumed.  38 U.S.C.A. §§ 101, 1110, 1131 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he suffered injuries in a July 1987 accident involving an armored personnel carrier that have resulted in current back, neck, right shoulder, left hand, right knee, and left leg disorders.  He also contends that he suffers from a sleep disorder that is caused by his cervical spine disorder.  He contends that he has a gastrointestinal condition, to include Crohn's disease, and that he suffers from diffuse joint pain as a result.  He also has contended that his diffuse joint pain was caused by the July 1987 accident.  In this regard, as discussed infra, the Veteran was asked to clarify his claims in 2010, and he has indicated that all claimed injuries are due to the aforementioned July 1987 accident.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2010).  Under 38 U.S.C.A. § 101(22)(a) and (c)  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

The Veteran's service treatment reports for his period of active duty do not show any relevant treatment, complaints, or diagnoses.  His separation examination report, dated in May 1971, shows that his abdomen and viscera, spine and other musculoskeletal system, and upper and lower extremities, were clinically evaluated as normal.  He did not report any relevant symptoms in an accompanying "report of medical history."  

Records associated with the Veteran's National Guard duty show the following: 

A July 23, 1987 report shows that the Veteran was treated for complaints of right lower inguinal pain, and that he had "blacked out" for an instant while driving.  The assessment noted "possible inguinal (physical) complications," possible dehydration, and a notation that a neurological examination was needed.  
  
An "individual sick slip," dated in July 24, 1987, notes continuing back pain and that the Veteran "does not feel that he can train effectively right now."  He was put on light duty with no lifting greater than 10 pounds.  

A line of duty report, (DA Form 2173), dated July 26, 1987, shows that the Veteran was admitted for treatment while on ACDUTRA after he injured his hand while on maneuvers in an APC (armored personnel carrier), in which he was "thrown around inside his track injuring his hand."  The report indicates that a temporary injury may result, that the injury is not likely to result in a claim against the government for future medical care, and that the injury was incurred in the line of duty. 

A July 26, 1987 report shows that the Veteran reported that he was going 20-25 miles per hour in an APC and came to an abrupt stop and was thrown forward and back and then back again, with a loss of consciousness for five minutes.  He reported having low back pain, pain in his abdomen and left knee, numbness in his legs, and rib pain, but he denied neck or tailbone pain.  The report indicates that X-rays of the cervical spine, pelvis, abdomen and chest did not show fracture or subluxation.  The assessment was rule out hand injury.  

A May 1991 report shows treatment for an ulcer, with blood in his stool, diarrhea, and abdominal pain.  The report also notes back and neck pain, and diverticulitis.  

Examination reports, dated in March 1994 and August 1996, show that his abdomen and viscera, spine and other musculoskeletal system, and upper and lower extremities, were clinically evaluated as normal.  The accompanying "reports of medical history" show that the Veteran denied having a history of head injury, frequent indigestion, "stomach, liver or intestinal trouble," "arthritis, rheumatism, or bursitis," a "painful or 'trick' shoulder or elbow," recurrent back pain, or a "'trick' or locked knee."

A May 2000 report indicates that the Veteran was incapable of performing his duty as a mason/carpenter, and that he was unfit for duty, due to Crohn's disease.  In June 2000, the Veteran was profiled (put on light duty) due to Crohn's disease with generalized arthralgias, and it was indicated that he was unfit for retention.   

As for the post-active duty, non-service medical evidence, it consists of VA and non-VA reports, dated between 1987 and 2010, to include records obtained from the Social Security Administration  (SSA).  This evidence is summarized as follows: 

Private treatment reports, dated between 1987 and 2000, show the following: between October and December of 1990, the Veteran received several treatments for complaints of neck and back pain, and abdominal complaints that included diarrhea.  There was no diagnosis.  The next relevant treatment reports are dated about nine years later: beginning in 1999, the Veteran received treatment for complaints of abdominal pain and multiple arthralgias, to include the elbows and shoulders.  A May 1999 report contains a notation that there was no clear etiology, and that there was a recent diagnosis of Crohn's disease.  An April 1999 report notes tendonitis and other arm pain, as well as gastrointestinal problems consistent with a dumping syndrome.  An April 1999 X-ray for the right shoulder notes no significant bone or joint pathology.  A May 1999 pathology report notes inflammatory bowel disease consistent with Crohn's disease.  See also May 1999 colonoscopy report.  A July 1999 report contains an assessment of Crohn's disease, and "multiple arthralgias secondary to this."  

Private treatment reports, dated in January 2000, show that the Veteran reported that he had lost three jobs due to joint pain.  The reports note Crohn's disease and diffuse joint pain, and state that diffuse joint pain "is a very common complicating factor of Crohn's disease."  An X-ray report for the thoracic spine notes minor hypertrophic spondylosis.  There is an assessment of "localized back pain, probably secondary to some degenerative problem," and a notation of degenerative disease of the dorsal spine with some narrowing of the vertebrae.  A December 2000 report show treatment for complaints that include neck and back pain "for several years," and that, "This all started when he was doing concrete work."  

Private treatment reports, dated in 2001, note myalgia of the upper back and left arm, and a two-year history of Crohn's disease.  A February 2001 report notes complains of a 41/2-month history of back and shoulder pain "since he's been working above his head in plumbing/tubing."  The assessment was back and shoulder strain secondary to job stress and working overhead. 

VA progress notes, dated between 2001 and 2009, include a November 2001 X-ray report for the cervical spine which notes mild demineralization.  A November 2001 X-ray report for the lumbosacral spine notes normal alignment, intact intervertebral disc spaces, and no definite evidence of fracture, dislocation, or bone destruction.  A November 2001 X-ray report for the thoracic spine notes demineralization, mild scoliosis, and early osteoarthritic changes.  Thereafter, the Veteran received a number of treatments for joint pain.  Reports, dated in November 2006, note Crohn's disease, not actively treated, and "MVA one year ago with chronic back and shoulder pain since."  

VA examination reports, dated in January 2009, show that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran claimed that he had been in an MVA in 1990 which resulted in spinal trauma, with progressively worsening symptoms.  An X-ray for the lumbar spine was noted to show mild degenerative changes.  An X-ray for the thoracic spine was noted to show scoliosis, with maintained vertebral heights.  An X-ray for the hands does not note any findings for the left hand.  X-ray reports for the right and left knees do not note any findings.  An X-ray report for the right shoulder notes narrowing of the AC (acromioclavicular) joint with minimal bony hypertrophic spurring.  X-rays for the cervical spine from August 2008 were noted to show no significant abnormalities.  The examiner stated, with regard to the question of whether the Veteran's arthralgias of the hands, knees and shoulders, radiculopathy of the arms, and arthritis of the cervical, thoracic, or lumbar spine, were related to service, that these issues could not be resolved "without resort to mere speculation."  The examiner explained that there was no supporting evidence of continued care or complaint while in service, that the Veteran worked in construction and concrete after service for many years, and that there was evidence of complaints of strains suffered when working as a concrete employee.  The examiner further noted that the Veteran's arm complaints may be related to his neck or shoulder complaints.  

The claims files include a VA general medical examination report, dated in June 2010, and VA hand, intestinal, joint, and spine examination reports, dated in July 2010.  These reports show that the Veteran asserted that he has had his claimed symptoms since his July 1987 MVA.  He reported that he was retired as of 2001, due to "pain all over."  An X-ray report for the left hand notes mild degenerative changes at two joints.  The diagnoses were diverticulosis, colitis, cervical and lumbosacral strain, and bilateral shoulder strain.  The examiner stated that the issues of whether the Veteran's claimed conditions were related to his 1987 MVA could not be resolved without resort to mere speculation.  The examiner stated that the 2009 VA examiner's conclusions were agreed with, and that the Veteran's disorders could be the product of age and post-military vocation.  The examiner further noted that the Veteran's inservice injury was minor and required only overnight evaluation, that no surgery was required, and that all X-rays reveal only minor pathology, and that the Veteran was able to stay in the military until 1999, and to work until 2001.  In an addendum, dated that same month, that the examiner stated that the Veteran's C-file had been reviewed.  

A decision from the Social Security Administration (SSA), dated in February 2002, shows that the Veteran was determined to be disabled as of January 2001 with a primary diagnosis of CAD (coronary artery disease) with MI (myocardial infarction), and secondary diagnoses of myofascial pain syndrome, left epicondylitis, and Crohn's disease.  In his application, the Veteran did not report receiving any relevant treatment prior to 2000.

As an initial matter, the Board has determined that the Veteran is not a credible historian.  The Veteran's July 1987 MVA has been confirmed.  However, he has provided inconsistent statements and evidence as to the date of his MVA, and the onset of his symptoms, that nevertheless affects his credibility.  For example, in his July 2004 claim, he stated that he had the claimed injuries due to an MVA that took place in 1994 or 1995.  See Veteran's addendum to his claim (VA Form 21-526), received in July 2004.  However, at that time, he presented several lay statements in which the authors asserted that the Veteran was involved in an MVA in 1990, while performing National Guard duty.  Thereafter, on several occasions, he asserted that he had the claimed disorders to a 1990 MVA.  See e.g., January 2009 VA examination reports; see also VA Form 21-4138, dated in September 2008; September 2009 VA progress note.  He subsequently attributed his claimed disorders as being due to his 1987 MVA.  In addition, during his hearing, the Veteran testified that he had not been involved in any MVA's after 1987.  However, a November 2006 VA progress note shows that the Veteran reported that he had been in an "MVA one year ago with chronic back and shoulder pain since."  An October 2008 VA progress note shows that the Veteran reported that he had been in a motor vehicle crash that morning where he ran off a road into a ditch and had to be treated by emergency medical personnel ("EMS").  Furthermore, although the Veteran's service personnel records do not show that he served in Vietnam, or otherwise participated in combat, an October 2001 VA progress note shows that he reported that he had served in Vietnam, and, "He stated he was in combat."  In addition, although he testified that to the effect that he did not work between 1987 and 2001, "because I couldn't work," private treatment reports, and Social Security Administration records, indicate that he was working during this time.  See e.g., 1999 reports from Dr. S.G.; December 2008 VA progress note (in which the Veteran stated that he was having pain from climbing long poles, and requested a note for his work stating that he cannot climb poles for two weeks).  Finally, although he testified that he has had ongoing joint symptoms since his 1987 MVA, with continued VA treatment since 1987, he denied having any relevant symptoms during his March 1994 service examination, and none of the claimed conditions were shown at that time.  See also August 1996 service examination report (same).  In addition, treatment for joint symptoms is not shown prior to 1990, at which time treatments were provided in association with gastrointestinal complaints, with no diagnosis involving the joints.  There is no additional treatment for joint symptoms until 1999.  At that time, the Veteran reported a history of symptoms "for some time, probably several months."  See January 2000 report from S.G., M.D.; see also Veteran's SSA records (in which he did not report receiving any relevant treatment prior to 2000).  In some of these reports he specifically associated his symptoms with his employment.  See e.g., private treatment reports, dated in December 2000 and February 2001.  In this regard, the medical evidence shows that the Veteran worked in construction and concrete for many years after service.  See e.g., VA progress note, dated in November 2004; January 2009 VA examination reports.  Some reports state that his employment involved hard physical labor.  See e.g., reports from S.G. M.D., dated in April 1999 ("He does do a lot of hard physical work at his employment at one of the aircraft companies in Wichita.  This does involve a lot of repetitive exertional motion."); May 1999 ("His current duties involve strenuous repetitive activities.").   With regard to his assertion of continuous VA treatment since 1987, the earliest VA treatment reports are dated in 2001.  In summary, the Veteran's testimony is shown to be so inconsistent, and uncorroborated and contradicted by the service and post-service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Board further finds that the claims must be denied.  With regard to the claims for a sleep disorder, and a left leg disorder (other than a left knee disability), there is no competent evidence to show that the Veteran has a sleep disorder, or and a left leg disorder (other than a left knee disability).  The Board therefore finds that the preponderance of the evidence shows that the Veteran does not have these disabilities.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110  and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

With regard to other claims, to include a left knee disability, the Veteran's service treatment reports for his active duty service do not show any relevant treatment, complaints, findings, or diagnoses.  None of the claimed disabilities are shown for many years after separation from active duty, and the Veteran does not assert that he has had a continuity of symptomatology since his active duty.  There is no competent evidence of record to show that any of the claimed disabilities are due to his active duty service, or that he had arthritis of any claimed joint that was manifest to a compensable degree within one year of separation from service.  Accordingly, service connection on a direct and presumptive basis for any claimed disability due to the Veteran's active duty service is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.   

The Veteran's assertion is that he has all of the claimed injuries due to his July 1987 MVA, which is assumed to have been during a period of ACDUTRA.  However, while he complained of pain in several areas of the body at that time, there was no relevant diagnosis, and the line of duty report only indicates that a hand injury was in issue.  The nest record of treatment for any relevant symptoms is dated about three years later, in late 1990.  There was no diagnosis at that time.  The next relevant treatment, for back and joint pain, is dated in 1999, about nine years later.  As previously noted, the Veteran is shown to have worked, at times, in employment involving hard physical labor.  See e.g., 1999 reports from Dr. S.G.; December 2008 VA progress note (in which the Veteran stated that he was having pain from climbing long poles, and requested a note for his work stating that he cannot climb poles for two weeks).  In 1999 he specifically related his symptoms to his employment.  There is no competent evidence of record to associate any of the claimed disabilities with the Veteran's 1987 MVA.  Both the 2009 and 2010 VA examiners concluded that an opinion could not be provided without resort to mere speculation.  Their conclusions were based on a review of the Veteran's C-file, and they are both accompanied by a sufficient rationale.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R. § 3.102 (2011); see also Jones; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

As a final matter, to the extent that the Veteran has asserted that he has a stomach and joint pain disorder due to Crohn's disease, and a sleep disorder due to a cervical spine disability, the Board has determined that service connection is not warranted for Crohn's disease (or any other diagnosed gastrointestinal disorder), or for a cervical spine disability.  Therefore, there is no underlying service-connected disability upon which these claims may be based under 38 C.F.R. § 3.310 (2011), and the claims must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions  that a thoracolumbar spine disorder, a cervical spine disorder, a right shoulder disorder, a left hand disability, a right knee disability, a left leg disability, to include arthritis of all claimed joints, a sleep disorder, a stomach disability, Crohn's disease, and a disability manifested by joint pain, are due to a July 1987 MVA while on ACDUTRA.  The Veteran's assertions would normally be competent evidence to show that he experienced his reported symptoms.  See, e.g., Layno, 6 Vet. App. 465.  However, the Board has determined that the Veteran is not a credible historian.  In addition, the Veteran does not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis of any of the claimed disabilities, or to state whether any of the claimed disabilities was caused or aggravated by service.  See Espiritu, 2 Vet. App. 492.  In this case, the Board has determined none of the claimed disabilities are related to his service.  Given the foregoing, the Board finds that the Veteran's service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions. 

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2004, February 2005, December 2006, July 2008, and December 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded examinations, and etiological opinions were requested, however, the examiners determined that any opinion would require resort to mere speculation.  Both VA examiners stated that they had reviewed the Veteran's records, and the examiner's conclusions are accompanied by a sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; Prejean, 13 Vet. App. at 448-9; see also Jones.  Given the foregoing, there is no basis to find that a remand for another examination or opinion is required.  See 38 C.F.R. § 3.159(d).  Although the Veteran has not been afforded an examination for his claimed sleep disorder, his service treatment reports do not show any relevant treatment.  There is no competent post-service evidence to show that the Veteran currently has a sleep disorder, or that such a condition is related to the Veteran's service, or to a service-connected disability.  Given the foregoing, the Board finds that an examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)  (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Thus, VA has properly assisted the Veteran in developing the claim. 

In February 2010, the Board remanded these claims.  The Board directed that the Veteran be requested to clarify whether his claims were based on any inservice incident other than his 1987 MVA, and that he provide information on indications of treatment by Dr. J.H, and the Augusta Medical Complex, followed by an attempt to obtain this evidence, if warranted.  In March 2010, the Veteran was sent a duty-to-assist letter in compliance with the Board's remand.  That same month, the Veteran indicated that he did not know Dr. J.H., that the Augusta Medical Complex was no longer in business, and that all of his claims were based on the 1987 MVA.  The Board further directed that the Veteran be afforded an examination, and that etiological opinions be obtained.  In June and July of 2010, the Veteran was afforded examinations, and the examiner stated that etiological opinions could not be provided without resort to mere speculation.  These conclusions are accompanied by a sufficient rationale.  Jones.  Given the foregoing, the Board finds that there has been substantial compliance with its February 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.  


REMAND

With regard to the claim for TDIU, service connection is currently in effect for posttraumatic stress disorder, a right third finger defect, bilateral tinnitus, and bilateral hearing loss.  A review of the Veteran's recent VA examination reports shows that the examiners did not specifically address the effects of the Veteran's service-connected disabilities on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  Accordingly, on Remand, the Veteran should be afforded new VA examinations which discuss the effects of his service-connected disabilities on his ability to work.  Id.   

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded examinations to determine the current extent of all of his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s), and the examiner(s) must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s).  All necessary tests should be conducted. 

The examiner(s) is/are specifically requested to address whether the Veteran's service-connected disabilities render the Veteran unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  The examiner(s) should be provided with a list of all of the Veteran's service-connected disabilities. 

2.  Then, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


